﻿65. Mr. President, my feelings, as from this high rostrum I address you, our Secretary-General and the representatives gathered in this august Assembly, are no more than the serene concern of the neophyte who can contribute nothing other than his faith and readiness loyally to serve the common good of mankind. However magnanimous such feelings may appear to be, I cannot refrain from rendering reality's due. And the reality is that we are here in a forum with more than a quarter of a century of experience and existence, a forum which has forged for itself practices, a style and methods of action. It therefore goes without saying that a certain amount of caution when taking positions, certain urgings to realism and moderation in the face of problems calling for vigorous and immediate solutions and a certain degree of compromise which one is called upon to accept, failing firm and unanimous decisions in the face of international situations extremely serious to peace, might well exasperate beyond endurance the indulgence and patience of those who are not accustomed to move in diplomatic circles.
66.	Indeed, the echoes which flow from here to the world of the laymen leave too much room for frustration and despair.
67.	But we are here because we sincerely believe that the large majority of nations of the world have decided to live together in peace and to translate into concrete measures the will of peoples to base their relations on the principles of equality and justice. Starting from this premise, one may well think that our shortcomings and failures in the face of certain international situations are due less to the lack of collective will of States to settle the problems before us than to a certain amount of national selfishness and certain prejudices of which we have not yet succeeded in ridding our minds. One may therefore well believe that this Organization can be made to serve its real purpose, namely, to safeguard and preserve peace in the world provided its Members make greater efforts to observe the provisions of the Charter.
68.	Thus we believe that this Organization can still pursue its task of promoting greater justice for all. To this end, men of goodwill must place all the resources of intelligence, science and wisdom at the service of the solidarity and co-operation we seek to accomplish here. In this connexion we are happy to see that the universal purpose of our Organization is becoming stronger, and it is with true satisfaction that we welcome the admission of the German Democratic Republic, the Federal Republic of Germany and the Commonwealth of the Bahamas, to whose delegations we extend our sincere congratulations.
69.	Mr. President, it will therefore not be only because it is customary or in order to discharge a duty, however pleasant, that I shall speak here of your election to the presidency of this twenty-eighth session. This event has for us a deep meaning at a time when the world has its eyes turned so often towards the American subcontinent. The important changes that have been progressively but surely taking place, since the beginning of the decade, are encouraging for the future and the development of the third world, while at the same time they are disturbing the erstwhile untroubled interests of the large monopolies of the wealthy world. From the third session of the United Nations Conference on Trade and Development [UNCTAD], prepared at Lima and held in Santiago, Chile, in April and May last year, to the meetings of the Security Council held in Panama City from 15 to 21 March and the Conference of Foreign Ministers of Non-Aligned Countries in Georgetown in August 1972, the Americas will have been the centre of attraction and the high point of the solidarity of the nations of the world which struggle to reconquer their dignity and their right freely to dispose of their economic heritage.
70.	Today it is you, Sir, a worthy Latin American, imbued with the purest patriotic traditions of Bolivar, who are called upon to conduct the business of this Assembly to the service of which you have already devoted more than 20 years of your diplomatic career. Your unremitting efforts and your profound devotion to the service of peace and international security do both you and your country great credit. You will understand our pleasure in working side by side with you with the
same ideals and hopes for the successful discharge of the enormous task ahead of us.
71.	Before going any further, Mr. President, allow me also to pay a tribute to the glorious memory of that other son of Latin America, President Salvador Allende, that great patriot, that convinced democrat, who was so tragically assassinated when he was engaged in a decisive battle for the economic liberation of his country.
72.	Our Secretary-General also deserves our praise for the perseverance and patience with which he discharges the many and delicate tasks which we entrust to him. His relentless ardour and his vigorous interventions more than measure up to the seriousness and paramount importance which he attaches to the role of this Organization for the establishment of an order of peace and confidence in multinational relations. It is a thankless task and a heavy responsibility to have to unravel the contradictions and complexities of the different systems under which our States develop. He has accepted the risk and for that we are deeply grateful.
73.	Since 26 October 1972 the State of Dahomey has been governed by a team of young men opposed to all internal dissensions such as those that jeopardized the development of my country since its accession to international sovereignty. Dahomey is a small country but a country that started along the path of independence with the best possible chances for its harmonious evolution in the concert of free nations. In fact, we are generally known as a well-spring of human resources with cadres whose value is appreciated even beyond our national frontiers. With the dynamism and the inventive spirit of these cadres, we are well equipped to lead our country out of the dependence the purely nominal liquidation of which could not truly liberate us. Regrettably, what Dahomey has known over these last 12 years is a situation of indifference and avoidance of responsibilities. The politicians who held the reins in my country during that period spent the better part of that time in creating and maintaining among the masses of our population violent feelings of regionalism. During that time neo-colonialism and international imperialism had found in our country a fertile soil for the development of their manoeuvres of exploitation and enslavement. Disorder was rampant while the peoples continued to wallow in the most poignant poverty and misery. Our show-piece foreign policy had no other backing than its incoherence and enslavement to foreign anti-national interests. Our African personality had disappeared and left the field open to borrowed cultures and reactions which largely favoured the pernicious doings of our thinking masters and our exploiters. Dahomey was the sick man of Africa and the reactionary press of our foreign mandarins did not fail to so proclaim.
74.	But no people can stand living forever in the fetters of shame and exploitation. On 26 October 1972 the people of Dahomey, helped by the patriotic elements of our national army, put an end to these internecine wars and resolutely undertook to free itself from foreign domination. Our political charter, elaborated for the first time in our history by all the living forces of the nation, without exception, acting in unity, was solemnly
proclaimed and adopted on 30 November 1972. The first few lines of that document give a clear idea of the new course on which we have embarked:
"The fundamental characteristic and the primary source of the backwardness of our country is foreign domination. The history of that domination is the history of political oppression, of economic exploitation and cultural alienation, of interregional and intertribal contradictions. But it is also the history of the lengthy struggle of the militant people of our country who, on 26 October 1972, marked a radical break with the past and started a new policy of national independence the basis and purpose of which are its interests and its personality."
75.	I felt that it was necessary to give this information on the new Dahomey that I represent at this twenty-eighth session of the General Assembly because the generally accepted logic demands that we put our own house in order first before we judge the neatness of the home of others. The principles that guide our foreign policy are very simple, but they are also characteristic of the important changes that have taken place in our national life. We are striving to develop our foreign relations with all countries in the world without discrimination, on the basis of respect for national sovereignty, equality and mutual advantage. It is thus that since the accession to power of the revolutionary military Government we have decided in all sovereignty and in full awareness of what we are doing to normalize our relations with the People's Republic of China, the Democratic People's Republic of Korea and the German Democratic Republic. In so doing we have sought to prove that Dahomey will be neither the bailiwick nor the private preserve, as it were, of any Power seeking hegemony.
76.	In Africa itself we have tightened our bonds of fraternal solidarity with all the countries that practise a true policy of African dignity. But we wish to state once again that the revolution that has begun in Dahomey is not directed against any State and that it excludes from the outset any discrimination in our relations with the outside world.
77.	This appears to us to be very much in keeping with the development of international relations inasmuch as at the present time the developed countries themselves have just put an-end to their cold war policy and proclaimed peaceful coexistence as a means of attenuating the consequences of oppositions and contradictions between their socio-political regimes. In fact, for the first time in the history of Europe, the plenipotentiaries of developed countries have met around the same table to consider ways and means likely to favour the development of relations between their respective countries in conditions of peaceful co-operation. We cannot but rejoice, and rightly so, at this historic initiative the results of which will not fail, I hope, to have generally beneficial effects on world detente and co-operation.
78.	We wish that, at the same time, the conference on general and complete disarmament would make such progress as to enable it to serve as a support for the new system of international relations that the European States are seeking to establish. It is already comforting to note that the new agreements recently concluded between the United States of America and the Soviet Union bring a fresh contribution to the cause of international peace and security. We rejoice, and again express our hope, that soon the day will come when the enormous resources at present earmarked for armaments will be devoted to economic development for the well-being of all peoples..
79.	Thus we believe that it might not be inapposite at this juncture to devote as much attention as necessary to the proposal of the Foreign Minister of the Soviet Union aimed at a reduction of military budgets for purposes of assistance to development [2176th meeting].
80.	However, in this second half of the twentieth century, the problem of international peace and security can no longer be solved within a regional or even a continental framework. The extraordinary development of the means of communication, the equally rapid growth in awareness of the peoples of the whole world, render the question of peace and security among nations one and indivisible. There will be peace and security for all peoples on earth, or there will be peace and security for none. Of this there can be no doubt.
81.	Similarly, we note with concern that, while the great Powers speak of peace and appear to do everything to achieve it in Europe, there are some among them that, discarding all international morality and prompted by selfish national interests, continue to put arms in the hands of Stateless criminals, mercenaries and adventurers of all types.
82.	Yes, despite the many wise resolutions of this august Assembly, despite the general disapproval of the international community, certain Powers continue to pursue their old policy of the cannon and the big stick, pursuing as their only objective the unbridled search for huge profits through the most abject and shameless exploitation of the third-world countries.
83.	Thus Africa, my own continent, remains a theatre of imperialist wars for which Portugal, South Africa, Rhodesia and their allies are responsible.
84.	The Middle East remains a theatre for a war of aggression and acts of violence for which the State of Israel and its allies are responsible.
85.	The peninsula of Indo-China remains a theatre for wars of domination waged by local puppets and their allies.
86.	Yes, despite general condemnation by the international community, Portugal, that insignificant and wretched country, continues to pursue in Africa its anachronistic policy of exploitation and domination. In resolution 1514 (XV), the General Assembly of the United Nations clearly defined the course that should be followed by the Government of Portugal in order to lead its former colonies to independence. But the only reply to this wise and relevant resolution that the Fascist State of Portugal has ever given was to intensify its policy of
oppression and terror against the innocent and unarmed peoples of Angola, Guinea-Bissau and Mozambique. Buttressed by the complicity of some of the great Powers, Portugal believes it can remain indefinitely in those countries against the will of enormous native populations — a grave mistake which, unfortunately, also represents a grave threat to peace.
87.	Today, in the area of the Sahara under Spanish domination, we find great tension engendered by the delaying tactics of the Madrid Government, which seeks to evade its obligations under the terms of the relevant decisions of international bodies. In order to prolong a situation the maintenance of which entails serious threats to peace in Africa, and disregarding General Assembly resolution 2983 (XXVII), the Spanish Government is endeavouring to oppose the nationalists in the Sahara with an assemblage of puppet elements who have sold out to colonialism — a serious error resulting from political short-sightedness.
88.	Recent developments in the situation in Zimbabwe as a result of the adoption by the rebel racist regime of Ian Smith of measures of coercion and economic strangulation of our brothers, the people of Zambia, have indeed moved international public opinion and have stigmatised once again the Fascist type of policy being practised in that British colony. We shall never cease to repeat that the responsibility for that situation falls squarely on the shoulders of the British Government, which refuses — for reasons involving its own interests — to take strong measures against the minority regime in Salisbury. The equivocal position of London with regard to the Rhodesian rebellion acts as encouragement to those other States that violate with impunity the Security Council resolutions on economic sanctions and that provide massive military and financial assistance to the racist regime of Ian Smith. This situation is one of extraordinary gravity and as such constitutes a serious threat to international peace and security.
^ 89. With regard to Namibia, that Territory which South Africa continues to occupy illegally in defiance of the relevant decisions of our Organization, the situation evolves day by day towards a clearer affirmation of the rights of the Namibian people to throw off the racist yoke of the Bantustans. Despite the repressive measures and arbitrary arrests carried out by Vorster's henchmen, the Bantustan policy is daily checkmated by the dynamic action of the South West Africa People's Organization [SWAPO].
90.	The boycott by the Namibian people of the illegal elections recently organized by Pretoria clearly demonstrates that that people is mature enough to take its destiny freely and fully into its own hands. We are not unaware of the efforts made by our Secretary-General to arrive at a peaceful settlement of this problem, for which we sincerely thank him. But what can we expect in the face of the obstinacy of the authorities of South Africa in pursuing their policy of repression and torture?
91.	Further, racial discrimination established as a political philosophy under the name "apartheid' continues to be the daily lot of the black peoples of South
Africa. The international community has condemned this shameful policy in a multitude of resolutions. The authorities in Pretoria have nevertheless remained deaf to this general condemnation. And why? Because they too can rely on the hypocritical manoeuvres of certain Members — and not the smallest Members — of our Organization who condemn apartheid here while at the same time increasing their economic, financial and military assistance to South Africa. This ambivalent and criminal attitude, which unfortunately is one of the contradictions and disgraces of this noble Assembly, is, in our view, a political mistake on the part of the great Powers and constitutes a grave threat to international peace and security.
92.	It is true that nothing can indefinitely contain the aspirations of peoples seeking to achieve their freedom. All those peoples that are oppressed today because they are calling for greater dignity and justice; all those men, women and children who are helplessly massacred today so that the resources of their countries and the fruits of their toil may be the more easily plundered — all those peoples, I say, may perhaps not be victorious today nor even tomorrow, but they will certainly win some day. Of this there can be no doubt, and we loudly proclaim to all those who assist the minority regimes that for them the final choice will lie inevitably between recognition of the rights of the majority, and complete annihilation.
93.	The resounding victory of the heroic people of VietNam, after 25 years of epic struggle against foreign domination, against the most aggressive and stubborn imperialists, against the most inhuman and devastating military Powers that mankind has ever seen, and the equally resounding victory of the people of Guinea-Bissau over Portuguese imperialism, prove, if that is necessary, that there is no point in trying to dominate a people by force.
94.	Allow me here, since I have an opportunity to do so, to applaud solemnly the independence of Guinea-Bissau, which the Government of my country has been happy to recognize as a sovereign State.
95.	It is, therefore, through negotiation on an equal footing and not starting from positions of strength that we must seek a settlement of conflicts which threaten world peace. It is a solution of wisdom that we have
, always recommended and that we recommend again. From this high rostrum and in the name of all mankind, let all Members of this august Assembly unite their forces and place them at the service of just causes so as to shorten the sufferings of our peoples and avoid the despair that could plunge us into the infernal cycle of blind and deadly hatred. We are firmly convinced, in fact, that without the massive assistance and the complaisance of some of the great Powers all these illegal regimes would have already sought and found the road to peace and understanding with those populations that they are massacring uselessly today.
96.	After so many years of war and suffering the peoples of the Indo-Chinese peninsula smile with a hope mixed with concern as they glimpse an uncertain peace before them. The hope of my country is that this peace,
won at such high cost by the martyred people of VietNam, will prevail and repel the forces of evil. We also wish sincerely that the Government of the United States will at long last disengage itself from this part of the world and let the people of Cambodia and Laos settle their own problems without foreign interfere.
97.	We also wish that the important lesson drawn from the Viet-Nam war may guide our international action for the settlement of the conflict between Israel and its neighbours in the Middle East. Escalating arms and repression are no solution to this painful problem. Since 1948 the dispersed Palestinian people have lived in moral and material misery, as everyone here is aware. What success can we expect from a dialogue with people who have been deprived of all their possessions and reduced to indigence? What can we expect of people who daily live under the contempt and taunts that is the lot of the weak? What can we expect other than acts of despair? The problem of the Palestinian people whose lands were plundered is of great concern to my country. In 1948 this Assembly recognized the right of the State of Israel to exist, but at the same time it recommended that Israel should sign a just and equitable settlement to the Palestinian problem. Israel accepted the first recommendation concerning its existence but refused to respect the second, thus creating a crisis that ever since, and today more than ever, has constituted a threat to peace and security in that area.
98.	Buttressed by the unconditional support of some of the great Powers, the State of Israel openly flouts the international community and wages a policy of terror and arrogance in the Middle East.
99.	It is high time that Israel becomes convinced that solution to the problem is to be found in the strict and immediate implementation of all United Nations resolutions on the Middle East. We venture to hope that the great Powers will help, so that peace may return to that region and, at long last, the Palestinian people and the Arab States may recover their legitimate and inalienable rights.
100.	What has been happening in the Middle East since 6 October 1973 confirms our opinion. If the Israeli authorities have always sought to delay the solution of the problem, no effort of our Organization will prevent an armed confrontation, because no nation worthy of the name would accept a situation where a part of its territory would be permanently occupied as the result of aggression.
101.	We shall have occasion, in the course of the current session, to tackle the problem of the reunification and rehabilitation of Korea. Last year we noted with pleasure the laudable efforts of the two Governments of the North and South to pass from the stage of confrontation to that of negotiation. In order to avoid foreign interference likely to compromise the important achievements of that rapprochement, we have decided to encourage the two Governments to continue their discussions outside the framework of this Organization where one of the parties was not authorized to state its point of view. Today we are happy to note that as a result of international detente
the two Governments are represented in New York by observer offices. This dual presence, however, should neither perpetuate the division of the country nor constitute a prelude to the admission of two Koreas to the United Nations. In our view, any other solution could only compromise the independent and peaceful reunification aspired to by the two parties concerned. Thus, it will be understood that the presence of foreign troops in the southern part of the country cannot have our approval. It is for this reason that my country formally demands that United Nations troops stationed in South Korea be withdrawn and that the so-called Armistice Commission be dissolved.
102.	One of the fundamental objectives of the policy of the Military Revolutionary Government of Dahomey is the realization of a society where all will live happily because they will have the minimum necessary for a decent life.
103.	This aim, which Dahomey shares with many other developing countries, coincides with the purposes pursued by the United Nations. The Charter of our Organization, in fact, in Article 55 of Chapter IX lays down that "the United Nations shall promote... higher standards of living, full employment, and conditions of economic and social progress and development."
104.	By adopting the international strategy for the Second United Nations Development Decade [resolution 2626 (XXV)], the United Nations community once again undertook to create conditions of stability and well-being and to ensure a minimum standard of living consistent with human dignity through economic and social progress and development.
105.	To attain the realization of this fundamental condition which is essential to peace and stability throughout the world, two categories of complementary instruments are envisaged in general. First of all there are national measures for mobilizing human and material resources that are controlled by each of the developing countries in their respective territory. The Head of State of Dahomey stated in this connexion that "first we must rely on our own forces, on our own resources, on the creative initiative of the masses in our struggle to shake off the yoke of foreign domination, to develop our economy and to give our people the dignity and personality of a free people". But these national measures must be accompanied by measures of international co-operation which, on the whole, tend to improve the quality of human resources in the developing countries by facilitating the training of men and the acquisition of techniques that will make it possible to increase the productivity of those countries.
106.	Production is, however, not an end in itself. Its primary purpose is to nourish men and to make it possible to accumulate, through international trade, capital goods designed to sustain, consolidate and diversify the development process.
107.	The tasks that are required to achieve development are quite clear, the methods to accomplish them well known, and yet millions of human beings throughout the
third world continue to live an anachronistic life of poverty, when they do not simply die of hunger.
108.	It is by living such dramas as those that have befallen the Sahelian countries that one realizes that with the present means available, national development measures are subject to the vagaries of fate beyond the control of the developing countries. As for international co-operation, everything goes on as if the wealthy countries cannot be moved except in the face of dramas that border on the catastrophic. Lucidity, intelligence and genius seem to be bowed in indifference and hardly troubled by the daily spectacle of hunger, misery and poverty. The generous impetus that in the recent past allowed reconstruction and development in entire continents ravaged by war is stifled in this instance by quibbling and casuistry.
109.	There would be reason to despair of human solidarity, were it not that authoritative voices in the United Nations often come to shake the international community out of its torpor. We think, for instance, of the proposal made a few months ago by the Director-General of the Food and Agriculture Organization of the United Nations [FAO] concerning international action With a view to ensuring a minimum level of world food security. It deserves careful study in the hope that soon it will be applied in practice. We refuse to accept:
"... that in these, the years of the 1970s, our world, with all its scientific capacity and the slow appearance of a spirit of communal action, may allow the persistence of a situation in which human beings depend on rain and good weather for their food."

110.	In this connexion, my delegation also welcomes the proposal of the Secretary of State of the United States, Mr. Henry Kissinger, to convene in 1974 a world food conference [2124th meeting]. However, we believe that the international community must not await natural catastrophes to help peoples that are affected, but rather should arm them so as to prevent those effects, for if it is
- good to give fish to someone who is hungry, it is better to teach him to fish.
111.	By helping the developing countries to fight the spectre of hunger within the framework of concerted international action, the world community will also liberate human resources which will be able to make a valuable contribution to development. The acceleration of this process in the trade field calls for the stabilization of the price of products from those countries as well as an increase in their export earnings without forgetting, however, the need to eliminate obstacles of every kind that stand in the way of primary products in the developed countries.
112.	The present monetary situation hardly enables the developing countries to obtain sure earnings from their exports on the international market. Thus, in the course of the negotiations to be opened shortly to review and appraise international economic relations, special attention must be given to measures designed to confer true advantages on the trade of the developing countries by ensuring in particular an increase in hard currency, the
diversification of their economies and the acceleration of their trade.
113.	We are profoundly attached to international peace and security. Our efforts aiming at the promotion of the well-being of peoples stems from our conviction that the shortest road to the establishment of durable peace is not war but the economic and social development of the underprivileged.
114.	The time has come to end this statement. I should like to end on a note of hope, the hope that is aroused in all hearts by the noble purposes of the Charter governing our Organization.
115.	We see in the happy initiatives of peace and cooperation between the great Powers in general and the European countries in particular, a concrete realization of the objectives set by the nations that met in San Francisco at the end of the Second World War. The progress achieved lately along the path of general and complete disarmament leads us to believe that we were not dreaming when we advocated that one day mankind could live without confrontation born of conflicts of interest and influence and could pass on to an era of general solidarity where peoples would be happy and free and respect each other and each other's rights. In any event, for the great nations that dream is becoming a reality because the progress of science and technology makes it possible to envisage the process that will enable us to improve the quality of life. We want to see in these important changes that characterize our international relations today the proof that international peace and security are ideals, the realization of which can be achieved by nations and men.
116.	Over 130 sovereign countries are represented in this forum where for close on a 100 days their plenipotentiaries will review all the burning problems threatening universal peace. I nave touched upon some of those problems, the majority of which have already been the object of numerous discussions and recommendations in this same Assembly. Be they the continuous assaults of the imperialism of the wealthy and colonialist Powers in Africa or elsewhere, of racial discrimination established as a system of government, of the occupation by force of the territory of other States, of peoples divided following foreign interference or economic domination
I of one part of the world by another, the third world today stands outside the peace initiatives that the developed world multiplies in favour of international detente. The most pessimistic perhaps are not wrong in detecting in those initiatives a general conspiracy of the "haves" against the "have nots". Because it is to be feared in fact that the settlement of differences between the developed countries may be achieved to the detriment of others. Universal peace is indivisible and there can be no true international detente if imperialism, colonialism, racism and economic exploitation of the weaker by the more powerful are still at the root of relations among peoples. There could be no international peace and security without the total elimination of those scourges from the life of mankind. This is a truth that it is our duty to keep well in mind throughout our work in order that the
United Nations may be the true place of understanding and universal solidarity.